FILED
                             NOT FOR PUBLICATION                            MAY 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDDY WARANKIRAN,                                 No. 08-70965

               Petitioner,                       Agency No. A095-629-969

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Eddy Warankiran, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th

Cir. 2009), and we deny the petition for review.

      In his opening brief, Warankiran fails to challenge the agency’s dispositive

determination that his asylum claim was time-barred.

      Substantial evidence supports the agency’s finding that the threats

Warankiran heard while at church in September 1985 did not rise to the level of

past persecution. See Nahrvani v. Gonzalez, 399 F.3d 1148, 1153-54 (9th Cir.

2005). Substantial evidence also supports the agency’s determination that the

experiences of Warankiran’s family members still living in Indonesia do not rise to

the level of past persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019-20 (9th

Cir. 2006); Nagoulko v. INS, 333 F.3d 1012, 1017 (9th Cir. 2003) (no past

persecution where petitioner was only pushed and threatened). Substantial

evidence supports the agency’s finding that Warankiran has not established a clear

probability of persecution because, even under a disfavored group analysis,

Warankiran has not established sufficient evidence of individualized risk. See

Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir. 2003); Wakkary v. Holder, 558

F.3d at 1066-67 (“[a]n applicant for withholding of removal will need to adduce a

considerably larger quantum of individualized-risk evidence”). Finally, the record

does not compel the conclusion that there is a pattern and practice of persecution


                                          2                                   08-70965
against Christians in Indonesia. See Lolong v. Gonzales, 484 F.3d 1173, 1180-81

(9th Cir. 2007) (en banc). Accordingly, we deny Warankiran’s petition as to his

withholding of removal claim.

      PETITION FOR REVIEW DENIED.




                                        3                                   08-70965